DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claims 8-17 in the reply filed on 04/20/2021 is acknowledged.
Claims 1-7 and 18-31 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/20/2021.

Claim Objections
The use of “a portion,” “a different portion,” and “distinct portions” in claim 8 along with “the portion” in claim 14, while not indefinite based on the specification it renders the claims difficult to quickly comprehend. The Examiner suggest amending the claims to “a first portion,” “a second portion,” “different areas,” and “the layer,” respectively, or similar language preferred by the Applicant and supported by the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boot (US20090309267) in view of Joyce (US20130292862) and Pomerantz (US4961154).

In reference to claims 8, 9, and 14:
Boot discloses a method for projection-based stereolithography (abstract; para 0028), comprising:
fabricating an article from liquid resin by layer-based stereolithography (para 0028), including in each layer:

sliding the window screen to a different portion of the layer (paras 0040-0041); and
repeating the simultaneous photopolymerizing and resin refilling for distinct portions of the layer until fabrication of the layer is completed (para 0041).
Boot does not disclose simultaneously photopolymerizing and resin refilling. However, this would have been obvious in view of Joyce. Joyce teaches a stereolithography method (abstract; para 0037) wherein the resin in the reservoir is maintained at a constant level in order to ensure that the part being built is not completely removed from the resin during movement (para 0079). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Boot with the constant level of Joyce in order to obtain a method which ensures the part being build is not completely removed from the resin during production. This necessarily would result in “refilling” of the apparatus.
Boot further discloses wherein the projection means projects a predetermined pattern corresponding to a desired shape (para 0028). Boot does not explicitly disclose the method for obtaining a predetermined pattern or, as claimed, projecting through a mask (claim 1), further comprising determining one or more projection masks for each layer based in part on a pattern in which the distinct resin curing and refilling regions of the sliding window are arranged (claim 9), or determining one or more masks for each layer based in part on whether the window screen is opaque in the refilling regions (claim 14). 
However, the selection of a known process based on its suitability for its intended use is prima facie obvious (MPEP 2144.07). As applied to the instant application, Pomerantz teaches a method of stereolithography (Figs. 15A-C). Pomerantz further discloses the use of separate masks based on 

In reference to claim 10:
In addition to the discussion of claim 8, above, Boot further discloses wherein the distinct resin curing and refilling regions of the window screen are arranged in a pattern selected from: parallel (paras 0035, 0036)(straight channels).

In reference to claim 12:
In addition to the discussion of claim 8, above, Boot further discloses wherein the mask is configured with black pixels correlated to all refilling regions of the window screen, and light emitting pixels correlated one or more resin curing regions of the window screen (para 0035; Fig. 2).

In reference to claim 13:
In addition to the discussion of claim 8, above, Boot further discloses wherein the window screen is opaque in the refilling regions (para 0035; Fig. 2)(See definition of “opaque”).

In reference to claim 15:
In addition to the discussion of claim 8, above, Boot further discloses further comprising separating the window screen from the portion of the layer at least in part by exerting a separation force in a direction perpendicular to a plane of sliding motion of the window screen (para 0029).

In reference to claim 16:
In addition to the discussion of claim 8, above, Boot further discloses wherein the repeating step is performed only once for each layer (para 0040-0041).

In reference to claim 17:
In addition to the discussion of claim 16, above, modified Boot does not explicitly disclose wherein the operative areas of the distinct resin curing and refilling regions of the window screen are equal in area. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(See also MPEP 2144.05, II).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boot, Joyce, Pomerantz as applied to claim 8, above, and further in view of Smalley (US5130064).
In addition to the discussion of claim 8, above, modified Boot does not teach further comprising setting a layer thickness based on the relation h=ηCd, wherein h is the layer thickness, η is an overlap ratio between layers, and Cd is a light penetration depth. However, this would have been obvious in view of Smalley. Smalley teaches a method of making an object by stereolithography (title; abstract). Smalley further teaches that improved adhesion can be obtained by having the cure depth be greater than the height of a layer being deposited (col 7 ln 46-58)(layer thickness of Smalley meets the claim because the cure depth is Cd of the instant application and the overlap ratio claimed would equate to the amount of overlap required to produced improved adhesion in Smalley). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742